DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the request for continued examination filed on December 7, 2020.
Claims 1, 3, 4, 7, 9, 10, 13, 15, and 16 have been amended and are hereby entered.
Claims 23 has been added.
Claims 2, 5, 8, 11, 14, 17, and 20 have been canceled.
Claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, 18, 19, and 21–23 are currently pending and have been examined.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2020 has been entered.
Response to Amendment
The amendment filed December 7, 2020 has been entered.  Claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, 18, 19, and 21–23 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, 9, 10, 13, 15, 16, 19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., U.S. Patent App. No. 2019/0180276 (“Lee”) in view of Edrington et al., U.S. Patent App. No. 2012/0054088 (“Edrington”); Gruber et al., Unifying Lightweight Blockchain Client Implementations, <https://dx.doi.org/10.14722/diss.2018.23010> (Feb. 18, 2018) (“Gruber”); and Dion, U.S. Patent App. No. 2006/0015422 (“Dion”).
For claim 1, Lee teaches:
A computer-implemented supply chain method comprising (¶ 103: example method):
performing, by a core node of a blockchain, a back-end blockchain data processing service entrusted to the core node by a light node of the blockchain (¶ 44: full nodes and light nodes entrusted with network functions and maintenance of blockchain), wherein the back-end blockchain data processing service comprises one or more of blockchain consensus calculation, blockchain ledger backup, or blockchain transaction verification (¶ 40: network-specific functions including adding blocks to blockchain; ¶ 42: full nodes can execute functions such as consensus algorithms; ¶ 123: full nodes generate, verify, and add blocks);
obtaining, by the core node, from a ledger of the blockchain, a financing transaction between an entity associated with the light node and an entity associated with the core node (¶ 57, 59: transaction broadcast to full node; ¶ 44: transaction performed by light node; ¶ 51: computing devices can be associated with different entities);
 . . . by the core node (¶ 57, 59: full nodes) . . .; and
publishing, by the core node, to the ledger, a financing management smart contract specifying the one or more financial parameters (¶ 68: smart contract broadcast to nodes and executed; ¶ 128, 174: smart contract may store values such as interest rate and loan amount)
wherein the financing management smart contract is invocable by the light node to complete a[n] . . . operation (¶ 57–58: lightweight node may execute transaction).
Lee does not teach: calculating . . . one or more financial parameters of the financing transaction based on account receivable information included in the financing transaction; calculating, by the core node, an entrusting fee based on the back-end blockchain data processing service entrusted to the core node by the light node, to compensate the entity associated with the core node for performing the back-end blockchain data processing service; adjusting, by the core node, a first financial parameter of the one or more financial parameters of the financing transaction to account for the entrusting fee; including the adjusted first financial parameter; and complete a management operation of the financing transaction.
	Edrington, however, teaches:
calculating . . . one or more financial parameters of the financing transaction based on account receivable information included in the financing transaction (¶ 64: assessment mechanism for determining loan limits and interest rates; ¶ 74: loan variables are set, including timing of payments, interest rates, and loan limits; ¶ 75: loan documentation prepared from loan parameters); and 
complete a management operation of the financing transaction (¶ 75: loan processed and issued).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain transaction storage in Lee by adding the loan processing from Edrington.  One of ordinary skill in the art would have been motivated (¶ 7: need for helping individuals qualify for financing; ¶ 8: invention facilitates loan process making it more streamlined and efficient).
The combination of Lee and Edrington does not teach: calculating, by the core node, an entrusting fee based on the back-end blockchain data processing service entrusted to the core node by the light node, to compensate the entity associated with the core node for performing the back-end blockchain data processing service; adjusting, by the core node, a first financial parameter of the one or more financial parameters of the financing transaction to account for the entrusting fee; and including the adjusted first financial parameter.
Gruber, however, teaches:
calculating, by the core node, an entrusting fee based on the back-end blockchain data processing service entrusted to the core node by the light node, to compensate the entity associated with the core node for performing the back-end blockchain data processing service (page 4, ¶ 4: reward determined for full nodes performing functions; page 2, ¶ 1: full nodes provide services, such as verification).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain transaction storage in Lee and the loan processing in Edrington by adding the fees from Gruber.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of providing an incentive for full nodes to provide services—through a reward—a benefit explicitly disclosed by Gruber (page 1, ¶ 7: need for incentives for full nodes to provide support; page 1, ¶ 8: invention provides solution in part through a rewarding scheme for full node services).

	Dion, however, teaches:
adjusting, by the core node, a first financial parameter of the one or more financial parameters of the financing transaction to account for the entrusting fee (¶ 56–57: service fee can be determined and loan may be adjusted); and
including the adjusted first financial parameter (¶ 56–57: service fee can be determined and loan may be adjusted).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain transaction storage in Lee, the loan processing in Edrington, and the fees in Gruber by adding the loan adjustment from Dion.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making loan payments more convenient—a benefit explicitly disclosed by Dion (¶ 10, 12, 13: invention objective to combine financings without substantially affecting payments or terms).  Lee, Edrington, and Dion are all related in part to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.
For claim 3, Lee, Edrington, Gruber, and Dion teach all the limitations of claim 1 above, and Lee further teaches:
by the core node (¶ 57, 59: full nodes for performing various functions).

Edrington, however, teaches:
The computer-implemented method of claim 1, wherein the financing transaction comprises an indication by the light node that the adjusted first financial parameter should be a repayment period of the financing transaction (¶ 74: loan variables are set, including timing of payments, interest rates, and loan limits).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain transaction storage in Lee, the fees in Gruber, and the loan adjustment in Dion by adding the loan variables of Edrington.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making loans more accessible—a benefit explicitly disclosed by Edrington (¶ 7: need for helping individuals qualify for financing; ¶ 8: invention facilitates loan process making it more streamlined and efficient).  Lee, Edrington, and Dion are all related in part to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.  
The combination of Lee and Edrington does not teach: wherein adjusting the financial parameter comprises: adjusting . . . the repayment period of the financing transaction based on the entrusting fee.

wherein adjusting the first financial parameter comprises: adjusting . . . the repayment period of the financing transaction based on the entrusting fee (¶ 56–57: service fee integrated into periodic payment).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain transaction storage in Lee, the loan variables in Edrington, and the fees in Gruber by adding the loan repayment adjustment from Dion.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making loan payments more convenient—a benefit explicitly disclosed by Dion (¶ 10, 12, 13: invention objective to combine financings without substantially affecting payments or terms).  Lee, Edrington, and Dion are all related in part to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.  
For claim 4, Lee, Edrington, Gruber, and Dion teach all the limitations of claim 1 above, and Lee further teaches:
by the core node (¶ 57, 59: full nodes for performing various functions).
Lee does not teach: The computer-implemented method of claim 1, wherein the financing transaction comprises an indication by the light node that the adjusted financial parameter should be a loan interest rate of the financing transaction, and wherein adjusting the financial parameter comprises: adjusting . . . the determined loan interest rate of the financing transaction based on the entrusting fee.



The computer-implemented method of claim 1, wherein the financing transaction comprises an indication by the light node that the adjusted first financial parameter should be a loan interest rate of the financing transaction (¶ 74: loan variables are set, including timing of payments, interest rates, and loan limits).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain transaction storage in Lee, the fees in Gruber, and the loan adjustment in Dion by adding the loan variables of Edrington.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making loans more accessible—a benefit explicitly disclosed by Edrington (¶ 7: need for helping individuals qualify for financing; ¶ 8: invention facilitates loan process making it more streamlined and efficient).  Lee, Edrington, and Dion are all related in part to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.  
The combination of Lee and Edrington does not teach: wherein adjusting the financial parameter comprises: adjusting . . . the determined loan interest rate of the financing transaction based on the entrusting fee.
	Dion, however, teaches:
wherein adjusting the first financial parameter comprises: adjusting . . . the loan interest rate of the financing transaction based on the entrusting fee (¶ 56–57: service fee integrated into periodic payment).
(¶ 10, 12, 13: invention objective to combine financings without substantially affecting payments or terms).  Lee, Edrington, and Dion are all related in part to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.  
For claim 7, Lee teaches:
A non-transitory, computer-readable medium storing one or more instructions that, when executed by a computer system of a core node of a blockchain, cause the computer system to perform operations comprising (¶ 49: instructions stored on memory performed by computing devices; ¶ 44: computing device operating as full node may store executable instructions):
performing, by the core node, a back-end blockchain data processing service entrusted to the core node by a light node of the blockchain (¶ 44: full nodes and light nodes entrusted with network functions and maintenance of blockchain), wherein the back-end blockchain data processing service comprises one or more of blockchain consensus calculation, blockchain ledger backup, or blockchain transaction verification (¶ 40: network-specific functions including adding blocks to blockchain; ¶ 42: full nodes can execute functions such as consensus algorithms; ¶ 123: full nodes generate, verify, and add blocks);
obtaining, by the core node, from a ledger of the blockchain, a financing transaction between an entity associated with the light node and an entity associated with the core node (¶ 57, 59: transaction broadcast to full node; ¶ 44: transaction performed by light node; ¶ 51: computing devices can be associated with different entities);
 . . . by the core node (¶ 57, 59: full nodes) . . .; and
publishing, by the core node, to the ledger, a financing management smart contract specifying the one or more financial parameters (¶ 68: smart contract broadcast to nodes and executed; ¶ 128, 174: smart contract may store values such as interest rate and loan amount) . . ., and
wherein the financing management smart contract is invocable by the light node to complete a[n] . . . operation (¶ 57–58: lightweight node may execute transaction).
Lee does not teach: calculating . . . one or more financial parameters of the financing transaction based on account receivable information included in the financing transaction; calculating, by the core node, an entrusting fee based on the back-end blockchain data processing service entrusted to the core node by the light node, to compensate the entity associated with the core node for performing the back-end blockchain data processing service; adjusting, by the core node, a first financial parameter of the one or more financial parameters of the financing transaction to account for the entrusting fee; including the adjusted first financial parameter; and complete a management operation of the financing transaction.

calculating . . . one or more financial parameters of the financing transaction based on account receivable information included in the financing transaction (¶ 64: assessment mechanism for determining loan limits and interest rates; ¶ 74: loan variables are set, including timing of payments, interest rates, and loan limits; ¶ 75: loan documentation prepared from loan parameters); and 
complete a management operation of the financing transaction (¶ 75: loan processed and issued).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain transaction storage in Lee by adding the loan processing from Edrington.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making loans more accessible—a benefit explicitly disclosed by Edrington (¶ 7: need for helping individuals qualify for financing; ¶ 8: invention facilitates loan process making it more streamlined and efficient).
The combination of Lee and Edrington does not teach: calculating, by the core node, an entrusting fee based on the back-end blockchain data processing service entrusted to the core node by the light node, to compensate the entity associated with the core node for performing the back-end blockchain data processing service; adjusting, by the core node, a first financial parameter of the one or more financial parameters of the financing transaction to account for the entrusting fee; and including the adjusted first financial parameter.



calculating, by the core node, an entrusting fee based on the back-end blockchain data processing service entrusted to the core node by the light node, to compensate the entity associated with the core node for performing the back-end blockchain data processing service (page 4, ¶ 4: reward determined for full nodes performing functions; page 2, ¶ 1: full nodes provide services, such as verification).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain transaction storage in Lee and the loan processing in Edrington by adding the fees from Gruber.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of providing an incentive for full nodes to provide services—through a reward—a benefit explicitly disclosed by Gruber (page 1, ¶ 7: need for incentives for full nodes to provide support; page 1, ¶ 8: invention provides solution in part through a rewarding scheme for full node services).
The combination of Lee, Edrington, and Gruber does not teach: adjusting, by the core node, a first financial parameter of the one or more financial parameters of the financing transaction to account for the entrusting fee; and including the adjusted first financial parameter.
	Dion, however, teaches:
adjusting, by the core node, a first financial parameter of the one or more financial parameters of the financing transaction to account for the entrusting fee (¶ 56–57: service fee can be determined and loan may be adjusted)
including the adjusted first financial parameter (¶ 56–57: service fee can be determined and loan may be adjusted).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain transaction storage in Lee, the loan processing in Edrington, and the fees in Gruber by adding the loan adjustment from Dion.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making loan payments more convenient—a benefit explicitly disclosed by Dion (¶ 10, 12, 13: invention objective to combine financings without substantially affecting payments or terms).  Lee, Edrington, and Dion are all related in part to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these systems together.  
For claim 9, Lee, Edrington, Gruber, and Dion teach all the limitations of claim 7 above, and Lee further teaches:
by the core node (¶ 57, 59: full nodes for performing various functions).
Lee does not teach: The non-transitory, computer-readable medium of claim 7, wherein the financing transaction comprises an indication by the light node that the adjusted first financial parameter should be a repayment period of the financing transaction, and wherein adjusting the first financial parameter comprises: adjusting . . . the repayment period of the financing transaction based on the entrusting fee.
Edrington, however, teaches:
The non-transitory, computer-readable medium of claim 7, wherein the financing transaction comprises an indication by the light node that the adjusted first financial parameter should be a repayment period of the  (¶ 74: loan variables are set, including timing of payments, interest rates, and loan limits)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain transaction storage in Lee, the fees in Gruber, and the loan adjustment in Dion by adding the loan variables of Edrington.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making loans more accessible—a benefit explicitly disclosed by Edrington (¶ 7: need for helping individuals qualify for financing; ¶ 8: invention facilitates loan process making it more streamlined and efficient).  Lee, Edrington, and Dion are all related in part to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these systems together.  
The combination of Lee and Edrington does not teach: wherein adjusting the first financial parameter comprises: adjusting . . . the repayment period of the financing transaction based on the entrusting fee.
	Dion, however, teaches:
wherein adjusting the first financial parameter comprises: adjusting . . . the repayment period of the financing transaction based on the entrusting fee (¶ 56–57: service fee integrated into periodic payment).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain transaction storage in Lee, the loan variables in Edrington, and the fees in Gruber by adding the loan repayment adjustment from Dion.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making loan payments more convenient—a benefit explicitly disclosed by Dion (¶ 10, 12, 13: invention objective to combine financings without substantially affecting payments or terms).  Lee, Edrington, and Dion are all related in part to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these systems together.  
For claim 10, Lee, Edrington, Gruber, and Dion teach all the limitations of claim 7 above, and Lee further teaches:
by the core node (¶ 57, 59: full nodes for performing various functions).
Lee does not teach: The non-transitory, computer-readable medium of claim 7, wherein the financing transaction comprises an indication by the light node that the adjusted first financial parameter should be a loan interest rate of the financing transaction, and wherein adjusting the first financial parameter comprises: adjusting . . . the loan interest rate of the financing transaction based on the entrusting fee.
Edrington, however, teaches:
The non-transitory, computer-readable medium of claim 7, wherein the financing transaction comprises an indication by the light node that the adjusted first financial parameter should be a loan interest rate of the financing transaction (¶ 74: loan variables are set, including timing of payments, interest rates, and loan limits).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain transaction storage in Lee, the fees in Gruber, and the loan adjustment in Dion by adding the loan variables of Edrington.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making loans more accessible—a benefit explicitly disclosed by Edrington (¶ 7: need for helping individuals qualify for financing; ¶ 8: invention facilitates loan process making it more streamlined and efficient).  Lee, Edrington, and Dion are all related in part to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these systems together.  
The combination of Lee and Edrington does not teach: wherein adjusting the first financial parameter comprises: adjusting . . . the loan interest rate of the financing transaction based on the entrusting fee.
	Dion, however, teaches:
wherein adjusting the first financial parameter comprises: adjusting . . . the loan interest rate of the financing transaction based on the entrusting fee (¶ 56–57: service fee integrated into periodic payment).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain transaction storage in Lee, the loan variables in Edrington, and the fees in Gruber by adding the loan interest rate adjustment from Dion.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making loan payments more convenient—a benefit explicitly disclosed by Dion (¶ 10, 12, 13: invention objective to combine financings without substantially affecting payments or terms).  Lee, Edrington, and Dion are all related in part to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these systems together.  
For claim 13, Lee teaches:
A computer-implemented system, comprising (¶ 48: example system)
one or more computers of a core node of a blockchain (¶ 48–49: computing devices; ¶ 44: computing device operating as full node); and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, cause the one or more computers to perform one or more operations comprising (¶ 49: instructions stored on memory performed by computing devices):
performing, by the core node, a back-end blockchain data processing service entrusted to the core node by a light node of the blockchain (¶ 44: full nodes and light nodes entrusted with network functions and maintenance of blockchain), wherein the back-end blockchain data processing service comprises one or more of blockchain consensus calculation, blockchain ledger backup, or blockchain transaction verification (¶ 40: network-specific functions including adding blocks to blockchain; ¶ 42: full nodes can execute functions such as consensus algorithms; ¶ 123: full nodes generate, verify, and add blocks);
obtaining, by the core node, from a ledger of the blockchain, a financing transaction between an entity associated with the light node and an entity associated with the core node (¶ 57, 59: transaction broadcast to full node; ¶ 44: transaction performed by light node; ¶ 51: computing devices can be associated with different entities);
 . . . by the core node (¶ 57, 59: full nodes)
publishing, by the core node, to the ledger, a financing management smart contract specifying the one or more financial parameters (¶ 68: smart contract broadcast to nodes and executed; ¶ 128, 174: smart contract may store values such as interest rate and loan amount) . . ., and
wherein the financing management smart contract is invocable by the light node to complete a[n] . . . operation (¶ 57–58: lightweight node may execute transaction).
Lee does not teach: calculating . . . one or more financial parameters of the financing transaction based on account receivable information included in the financing transaction; calculating, by the core node, an entrusting fee based on the back-end blockchain data processing service entrusted to the core node by the light node, to compensate the entity associated with the core node for performing the back-end blockchain data processing service; adjusting, by the core node, a first financial parameter of the one or more financial parameters of the financing transaction to account for the entrusting fee; including the adjusted first financial parameter; and complete a management operation of the financing transaction.
	Edrington, however, teaches:
calculating . . . one or more financial parameters of the financing transaction based on account receivable information included in the financing transaction (¶ 64: assessment mechanism for determining loan limits and interest rates; ¶ 74: loan variables are set, including timing of payments, interest rates, and loan limits; ¶ 75: loan documentation prepared from loan parameters)
complete a management operation of the financing transaction (¶ 75: loan processed and issued).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain transaction storage in Lee by adding the loan processing from Edrington.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making loans more accessible—a benefit explicitly disclosed by Edrington (¶ 7: need for helping individuals qualify for financing; ¶ 8: invention facilitates loan process making it more streamlined and efficient).
The combination of Lee and Edrington does not teach: calculating, by the core node, an entrusting fee based on the back-end blockchain data processing service entrusted to the core node by the light node, to compensate the entity associated with the core node for performing the back-end blockchain data processing service; adjusting, by the core node, a first financial parameter of the one or more financial parameters of the financing transaction to account for the entrusting fee; and including the adjusted first financial parameter.
Gruber, however, teaches:
calculating, by the core node, an entrusting fee based on the back-end blockchain data processing service entrusted to the core node by the light node, to compensate the entity associated with the core node for performing the back-end blockchain data processing service (page 4, ¶ 4: reward determined for full nodes performing functions; page 2, ¶ 1: full nodes provide services, such as verification).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain transaction storage in Lee and the (page 1, ¶ 7: need for incentives for full nodes to provide support; page 1, ¶ 8: invention provides solution in part through a rewarding scheme for full node services).
The combination of Lee, Edrington, and Gruber does not teach: adjusting, by the core node, a first financial parameter of the one or more financial parameters of the financing transaction to account for the entrusting fee; and including the adjusted first financial parameter.
	Dion, however, teaches:
adjusting, by the core node, a first financial parameter of the one or more financial parameters of the financing transaction to account for the entrusting fee (¶ 56–57: service fee can be determined and loan may be adjusted); and
including the adjusted first financial parameter (¶ 56–57: service fee can be determined and loan may be adjusted).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain transaction storage in Lee, the loan processing in Edrington, and the fees in Gruber by adding the loan adjustment from Dion.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making loan payments more convenient—a benefit explicitly disclosed by Dion (¶ 10, 12, 13: invention objective to combine financings without substantially affecting payments or terms).  Lee, Edrington, and Dion are all related in part to loan transactions, so one of ordinary 
For claim 15, Lee, Edrington, Gruber, and Dion teach all the limitations of claim 13 above, and Lee further teaches:
by the core node (¶ 57, 59: full nodes for performing various functions).
Lee does not teach: The computer-implemented system of claim 13, wherein the financing transaction comprises an indication by the light node that the adjusted first financial parameter should be a repayment period of the financing transaction, and wherein adjusting the first financial parameter comprises: adjusting . . . the repayment period of the financing transaction based on the entrusting fee.
Edrington, however, teaches:
The computer-implemented system of claim 13, wherein the financing transaction comprises an indication by the light node that the adjusted first financial parameter should be a repayment period of the financing transaction (¶ 74: loan variables are set, including timing of payments, interest rates, and loan limits).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain transaction storage in Lee, the fees in Gruber, and the loan adjustment in Dion by adding the loan variables of Edrington.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making loans more accessible—a benefit explicitly disclosed by Edrington (¶ 7: need for helping individuals qualify for financing; ¶ 8: invention facilitates loan process making it more streamlined and efficient).  Lee, Edrington, and Dion are all related in part to loan transactions, 
The combination of Lee and Edrington does not teach: wherein adjusting the first financial parameter comprises: adjusting . . . the repayment period of the financing transaction based on the entrusting fee.
	Dion, however, teaches:
wherein adjusting the first financial parameter comprises: adjusting . . . the repayment period of the financing transaction based on the entrusting fee (¶ 56–57: service fee integrated into periodic payment).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain transaction storage in Lee, the loan variables in Edrington, and the fees in Gruber by adding the loan repayment adjustment from Dion.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making loan payments more convenient—a benefit explicitly disclosed by Dion (¶ 10, 12, 13: invention objective to combine financings without substantially affecting payments or terms).  Lee, Edrington, and Dion are all related in part to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these systems together.  
For claim 16, Lee, Edrington, Gruber, and Dion teach all the limitations of claim 13 above, and Lee further teaches:
by the core node (¶ 57, 59: full nodes for performing various functions).
Lee does not teach: The computer-implemented system of claim 13, wherein the financing transaction comprises an indication by the light node that the adjusted first financial parameter 
Edrington, however, teaches:
The computer-implemented system of claim 13, wherein the financing transaction comprises an indication by the light node that the adjusted first financial parameter should be a loan interest rate of the financing transaction (¶ 74: loan variables are set, including timing of payments, interest rates, and loan limits).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain transaction storage in Lee, the fees in Gruber, and the loan adjustment in Dion by adding the loan variables of Edrington.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making loans more accessible—a benefit explicitly disclosed by Edrington (¶ 7: need for helping individuals qualify for financing; ¶ 8: invention facilitates loan process making it more streamlined and efficient).  Lee, Edrington, and Dion are all related in part to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these systems together.  
The combination of Lee and Edrington does not teach: wherein adjusting the first financial parameter comprises: adjusting . . . the loan interest rate of the financing transaction based on the entrusting fee.



wherein adjusting the first financial parameter comprises: adjusting . . . the loan interest rate of the financing transaction based on the entrusting fee (¶ 56–57: service fee integrated into periodic payment).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain transaction storage in Lee, the loan variables in Edrington, and the fees in Gruber by adding the loan interest rate adjustment from Dion.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making loan payments more convenient—a benefit explicitly disclosed by Dion (¶ 10, 12, 13: invention objective to combine financings without substantially affecting payments or terms).  Lee, Edrington, and Dion are all related in part to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these systems together.  
For claim 19, Lee, Edrington, Gruber, and Dion teach all the limitations of claim 1 above, and Edrington further teaches:
The computer-implemented method of claim 1, wherein the adjusted first financial parameter comprises a loan interest rate or a loan repayment period (¶ 74: loan variables are set, including timing of payments, interest rates, and loan limits).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain transaction storage in Lee, the fees in Gruber, and the loan adjustment in Dion by adding the loan variables of Edrington.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of (¶ 7: need for helping individuals qualify for financing; ¶ 8: invention facilitates loan process making it more streamlined and efficient).  Lee, Edrington, and Dion are all related in part to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these systems together.  
For claim 22, Lee, Edrington, Gruber, and Dion teach all the limitations of claim 1 above, and Lee further teaches:
The computer-implemented method of claim 1, comprising receiving, by the core node, a blockchain transaction published to the ledger, the blockchain transaction indicating a type of the back-end blockchain data processing service entrusted to the core node by the light node (¶ 42–44: network functions requested and registered on blockchain; ¶ 87, 88, 60, 65: new blocks including network function requests).
For claim 23, Lee, Edrington, Gruber, and Dion teach all the limitations of claim 1 above, and Lee further teaches:
The computer-implemented method of claim 1, wherein the back-end blockchain data processing service entrusted to the core node by the light node comprises full block data backup or partial block data backup (¶ 57: lightweight node requests functions such as storing transaction information; ¶ 111: partial or whole blockchain stored on full node).
Claim 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., U.S. Patent App. No. 2019/0180276 (“Lee”) in view of Edrington et al., U.S. Patent App. No. 2012/0054088 (“Edrington”); Gruber et al., Unifying Lightweight Blockchain Client 
For claim 6, Lee, Edrington, Gruber, and Dion teach all the limitations of claim 1 above.  The combination of Lee, Edrington, Gruber, and Dion does not teach: wherein the entity associated with the core node comprises a financial institution, and wherein the entity associated with the light node comprises a supplier.
	Watson, however, teaches:
The computer-implemented method of claim 1, wherein the entity associated with the core node comprises a financial institution (¶ 41: financial institution is full node), and wherein the entity associated with the light node comprises a supplier (¶ 41: additional lite nodes; ¶ 20: supplier nodes).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain transaction storage in Lee, the loan processing in Edrington, the fees in Gruber, and the loan adjustment in Dion by adding the different types of nodes from Watson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of collecting data from various sources securely—a benefit explicitly disclosed by Watson (¶ 13: distributed ledger used to aggregate data without disclosing sources; ¶ 20, 41: different type of nodes can all update the distributed ledger).  Lee, Gruber, and Watson are all related to distributed ledger technology, so one of ordinary skill in the art would have been motivated to make these ledgers even more secure and efficient by combining these methods together.
For claim 12, Lee, Edrington, Gruber, and Dion teach all the limitations of claim 7 above.  The combination of Lee, Edrington, Gruber, and Dion does not teach: wherein the entity associated with the core node comprises a financial institution, and wherein the entity associated with the light node comprises a supplier.
	Watson, however, teaches:
The non-transitory, computer-readable medium of claim 7, wherein the entity associated with the core node comprises a financial institution (¶ 41: financial institution is full node), and wherein the entity associated with the light node comprises a supplier (¶ 41: additional lite nodes; ¶ 20: supplier nodes).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain transaction storage in Lee, the loan processing in Edrington, the fees in Gruber, and the loan adjustment in Dion by adding the different types of nodes from Watson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of collecting data from various sources securely—a benefit explicitly disclosed by Watson (¶ 13: distributed ledger used to aggregate data without disclosing sources; ¶ 20, 41: different type of nodes can all update the distributed ledger).  Lee, Gruber, and Watson are all related to distributed ledger technology, so one of ordinary skill in the art would have been motivated to make these ledgers even more secure and efficient by combining these systems together.
For claim 18, Lee, Edrington, Gruber, and Dion teach all the limitations of claim 13 above.  The combination of Lee, Edrington, Gruber, and Dion does not teach: wherein the entity associated 
	Watson, however, teaches:
The computer-implemented system of claim 13, wherein the entity associated with the core node comprises a financial institution (¶ 41: financial institution is full node), and wherein the entity associated with the light node comprises a supplier (¶ 41: additional lite nodes; ¶ 20: supplier nodes).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain transaction storage in Lee, the loan processing in Edrington, the fees in Gruber, and the loan adjustment in Dion by adding the different types of nodes from Watson.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of collecting data from various sources securely—a benefit explicitly disclosed by Watson (¶ 13: distributed ledger used to aggregate data without disclosing sources; ¶ 20, 41: different type of nodes can all update the distributed ledger).  Lee, Gruber, and Watson are all related to distributed ledger technology, so one of ordinary skill in the art would have been motivated to make these ledgers even more secure and efficient by combining these systems together.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., U.S. Patent App. No. 2019/0180276 (“Lee”) in view of Edrington et al., U.S. Patent App. No. 2012/0054088 (“Edrington”); Gruber et al., Unifying Lightweight Blockchain Client Implementations, <https://dx.doi.org/10.14722/diss.2018.23010> (Feb. 18, 2018) (“Gruber”); Dion, U.S. Patent 
Lee, Edrington, Gruber, and Dion teach all the limitations of claim 1 above.  The combination of Lee, Edrington, Gruber, and Dion does not teach: wherein the core node has higher data processing resources than does the light node.
Karame, however, teaches:
The computer-implemented method of claim 1, wherein the core node has higher data processing resources than does the light node (¶ 2: light clients typically have constrained resources compared to full nodes).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the blockchain transaction storage in Lee, the loan processing in Edrington, the fees in Gruber, and the loan adjustment in Dion by adding that light clients have limited resources as in Karame.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of clarifying that light nodes cannot access the full blockchain—a benefit explicitly disclosed by Karame (¶ 2, 5: light clients are typically run on more limited devices, and rely on full nodes for various services).  Lee, Gruber, and Karame are all related to distributed ledger technology, so one of ordinary skill in the art would have been motivated to make these ledgers even more efficient by combining these systems together.



Response to Arguments
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, 18, 19, and 21–23 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Applicant has amended claims 1, 7, and 13 and argues that the combination of Lee (U.S. Patent App. No. 2019/0180276), Edrington (U.S. Patent App. No. 2012/0054088), Olivier (U.S. Patent App. No. 2018/0097780), and Dion (U.S. Patent App. No. 2006/0015422) does not disclose these additional limitations.  Claims 1, 7, and 13, however, are currently rejected under 35 U.S.C. 103 over Lee in view of Edrington, Gruber (Unifying Lightweight Blockchain Client Implementations, <https://dx.doi.org/10.14722/diss.2018.23010>), and Dion.  Thus, Applicant’s arguments with respect to claims 1, 7, and 13 are moot.
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 1, 7, and 13, which were amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, claims 1, 7, and 13 are currently rejected under 35 U.S.C. 103 over Lee in view of Edrington, Gruber, and Dion.  Thus, Applicant’s arguments with respect to claims 3, 4, 6, 9, 10, 12, 15, 16, 18, 19, and 21–23 are moot.
Examiner Notes
Claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, 18, 19, and 21–23 are patent eligible under 35 U.S.C. 101 because they are directed to an abstract idea with significantly more.
Claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, 18, 19, and 21–23 recite executing and recording a financing, which is the abstract idea of methods of organizing human activity because they 
Claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, 18, 19, and 21–23, however, recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception in a way that is beyond a general linking to the technological environment.  These claims include an entrusting fee between nodes based on back-end blockchain data processing, which is then used to adjust financial parameters of a transaction.  Entrusting these data processing services between nodes is integral to the functioning and operation of blockchain technology itself, even if it is used in conjunction with a financial transaction.  Thus, the limitations of claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, 18, 19, and 21–23, in combination, integrate the abstract idea into a practical application.
For these reasons, claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, 18, 19, and 21–23 are not rejected under 35 U.S.C. 101.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Serrano et al., U.S. Patent App. No. 2016/0371771, discloses loan processing using a distributed ledger.  
Serrano et al., U.S. Patent App. No. 2018/0075421, discloses loan processing using a distributed ledger.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696